

117 HR 1301 IH: To direct the Inspector General of the Department of Defense and the Comptroller General of the United States to submit to Congress reports regarding White supremacy in the Armed Forces.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1301IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Keating introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Inspector General of the Department of Defense and the Comptroller General of the United States to submit to Congress reports regarding White supremacy in the Armed Forces.1.Reports on white supremacy in the Armed Forces(a)Inspector General of the Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to Congress a report containing a list of all steps the Inspector General is taking to combat White supremacy in the Armed Forces.(b)Comptroller General of the United StatesNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report regarding the prevalence of White supremacy in the Armed Forces. Such report shall include the recommendations of the Comptroller General, if any, regarding legislation to combat White supremacy in the Armed Forces.